DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because the claim must end in a period.
Claim 8 is objected to because the semicolon after “wherein” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4 is indefinite because it sets forth “at least one and/or two” grooves “in which the brackets lie” (ll. 2-3) but it is unclear how both brackets can lie in a single groove. 
Claim 5 is similarly indefinite because it is unclear how a single longitudinal groove “complementary” to cross-sections of both brackets.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell (US 7,357,040 B2).
Regarding claim 1, Bell discloses a flow meter (30; fig. 3) for measuring a flow velocity of a fluid, comprising: a measurement tube (31) that is axially bounded by at least one flange end (34) and that forms a measurement space (82) that can be flowed through by the fluid (fluid flows in direction A); an insertion element (80) received in the measurement tube (31), the insertion element (80) 
Regarding claims 2, 3, and 7-9, Bell discloses the flange end (34; fig. 2) of the measurement tube (31) has an annular groove (38; c. 4, ll. 15-16); and the base portion (86) of the insertion element (80) forms an annular body that is arranged in the annular groove (38) of the flange end (flange 86 forms an annular body that is arranged in circular recess 38); wherein the base portion (86), the brackets (upper and lower wedge-shaped portions of inner member 80), and the baffle (97) are formed together as a single-part component (flange 86, upper and lower wedge-shaped portions, and flow restrictor 97 are formed together as a single-part component); wherein an inner wall of the measurement tube (31) is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 7,357,040 B2) in view of Iijima (US 7,895,902 B2).
Regarding claims 6 and 10-12, Bell discloses the invention as set forth above.
Bell is silent on the insertion element having a molding that engages with a cutout of the measurement tube.
Iijima teaches an insertion element (10; fig. 2) received in a measurement tube (1), a base portion (10b) of the insertion element (10) is formed with at least one molding (projection portion of lining 10 in anchor groove 21; fig. 13); a flange end (2) of the measurement tube (1) is formed with a cutout (21) complementary to the molding so that the insertion element (10) is rotationally oriented about a longitudinal axis of the measurement tube (1) when the molding engages into the See grooves 12 arranged around flange 2; fig. 9). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Bell with the molding engagement of Iijima to ensure proper positioning and attachment of lining 10 to measurement pipe 1; c. 7, ll. 53-57). In modifying the apparatus of Bell with that of Iijima, the molding of Iijma would be disposed at a flange end, which would be upstream of the baffle.
Regarding claim 12, Bell is silent on the material of the insertion element.
Iijima teaches the insertion element (10) is an injection molding component composed of a plastic (lining 10 is formed by pressurizing melted fluororesin or polyurethane resin into clearances between the measurement pipe and molds; c. 1, ll. 39-43) or a die cast component composed of a metallic material.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Bell with the resin lining of Iijima to prevent embrittlement (Iijima, c. 1, ll. 28-31).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 7,357,040 B2) in view of Nakano et al. (JP 2011-043366 A).
13 and 14, Bell discloses the invention as set forth above.
Bell is silent on the detector having a piezo element.
Nakano et al., herein Nakano, teaches a flow meter with a detector (3, 4), wherein the detector (3, 4) comprises at least one piezo element (9; Abstract, Solution) arranged at an outer side of a measurement tube (2); wherein the at least one piezo element (9) comprises two piezo elements (ultrasonic vibrators 3 and 4 each have a piezoelectric body 9) arranged at oppositely disposed sides at a periphery of the measurement tube (ultrasonic vibrators 3 and 4 are arranged at opposite sides of measuring part 2). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Bell with the ultrasonic sensors of Nakano to provide a flow meter with stable measurement regardless of fluid pressure fluctuations (Nakano, Abstract, Problem to be Solved.)

Contact Information


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.